SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
936
CA 11-02347
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND SCONIERS, JJ.


LAURIE KASH, INDIVIDUALLY AND AS LIMITED
ADMINISTRATOR OF THE ESTATE OF GERTRUDE
KASH, DECEASED, PLAINTIFF-APPELLANT,

                     V                                              ORDER

JEWISH HEALTH CARE SYSTEM OF ROCHESTER, INC.
AND JEWISH HOME AND INFIRMARY OF ROCHESTER,
N.Y., INC., DEFENDANTS-RESPONDENTS.
(APPEAL NO. 1.)


FARACI LANGE, LLP, ROCHESTER (STEPHEN G. SCHWARZ OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

UNDERBERG & KESSLER LLP, BUFFALO (THOMAS F. KNAB OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (David
Michael Barry, J.), entered August 12, 2011 in a declaratory judgment
action. The order, inter alia, determined that defendants are
entitled to a declaration that plaintiff breached a confidentiality
agreement between the parties.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Matter of Laborers Intl. Union of N. Am., Local
210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977).




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court